Hurt, J.
The appellant was convicted of obstructing a street in the town of Belton. The obstruction consisted in a fruit stand. The evidence on the part of the State was to the effect that about six feet of a certain street-in the town of Belton was obstructed by a fruit stand.
The defendant proposed to prove that there was an. ordinance of said town, then in, force, allowing six feet, of the streets to be occupied by fruit stands. This ordinance was offered after first proving its passage regular by R. H. Turner, a member of the board of aldermen. To the introduction of the ordinance the county attorney objected, but the grounds of objection are not stated. The court sustained the objection; to which the defendant excepted.
We are of the opinion that the ordinance was admissible, and if there was such an ordinance that fact would, constitute a complete defense to the charge. (State v. Jones, 18 Texas, 874.) The jurisdictional question will not. be discussed (though we are inclined to the opinion that the views of counsel for appellant are correct), believing, that upon another trial the ordinance will settle this case..
The judgment is reversed and the cause remanded.

Reversed and remanded.